Citation Nr: 0832358	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-27 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for chronic fatigue 
syndrome/fatigue claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for cramps, claimed as 
due to an undiagnosed illness.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for sinus and ear 
bleeding, claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for bowel trouble 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for migraine headaches, 
claimed as due to an undiagnosed illness.
8.  Entitlement to service connection for fibromyalgia, 
claimed as due to an undiagnosed illness.

9.  Entitlement to service connection for dizziness and 
nausea, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, her mother and J.J.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to September 
1991, to include service in Southwest Asia during Operation 
Desert Shield/Desert Storm from February 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2003 and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran appeared at the RO and testified at video 
conference hearing held in January 2008 before the 
undersigned Veterans Law Judge (VLJ).  A transcript of that 
hearing has been made a part of the record.  At the hearing, 
the VLJ agreed to hold the record open for 30 days to allow 
for the submission of additional evidence.  Additional 
evidence was submitted during that time period which was 
received by the Board in February 2008 and associated with 
the claims file; this evidence was accompanied by a waiver.  

The Board notes that the claims on appeal were the subject of 
a final rating decision issued prior to April 2005.  In this 
regard, service connection claims for PTSD, fatigue, cramps, 
headaches and hepatitis C were all denied in a rating 
decision of October 2003.  In January 2004, the veteran 
called VA to inquire about the status of the claims and was 
told that no service treatment records had been located.  The 
veteran gave some additional information regarding where the 
service treatment records might be located.  This discussion 
was reduced to writing in a Report of Contact dated in 
January 2004 which is part of the record.  Later in January 
2004, the veteran was informed in a letter issued by VA that 
additional information and evidence was required as to the 
claims and was notified that there had been an unusually long 
delay in obtaining service treatment records from the service 
department and that in her case, these could not be located.  
The record then contains a statement from the veteran which 
was added to the record in September 2004, specifically 
referencing all of the conditions denied in the October 2003 
rating decision, except for cramping.  

Essentially, both the January 2004 Report of Contact and the 
September 2004 statement are tantamount to timely NODs.  38 
C.F.R. § 20.201.  See also Gallegos v. Gober, 283 F.3d 1309 
(Fed. Cir. 2002) (assuming the veteran desired appellate 
review, meeting the requirement of § 20.201 was not an 
onerous task).  See, too, Acosta v. Principi, 18 Vet. App. 
53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  Consequently, 
the October 2003 decision is not final and binding on the 
veteran, and a new and material evidence analysis is not 
warranted as to any of the claims addressed therein.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).  See also Myers v. Prinicipi, 16 Vet 
App 228 (2002).  Moreover, at the travel Board hearing the 
veteran's representative and the undersigned VLJ agreed and 
confirmed that the claims on appeal were all service 
connection claims, as opposed to claims requiring the 
presentation of new and material evidence.  

The claims of entitlement to service connection for PTSD and 
hepatitis C, and entitlement to service connection for 
cramping, bowel trouble, fibromyalgia and dizziness/nausea, 
the latter all claimed as due to an undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War from February to August 1991.

2.  There is no showing of a clinical diagnosis of chronic 
fatigue syndrome; the veteran's documented symptoms of 
fatigue are shown to be associated with a clinically known 
diagnosis of Hepatitis C (non service-connected) as well as 
treatment received, including chemotherapy and medications 
taken for that condition, rather than representing a 
manifestation of an undiagnosed illness or medically 
unexplained chronic multisymptom illness.

3.  There has been no disorder diagnosed at any time during 
or post-service which is primarily manifested by bleeding of 
the ears or nose and this described symptomatology has not in 
any way been linked to the veteran's period of service.  

4.  There is a single complaint of a headache in service in 
conjunction with cold symptoms; headaches shown post-service 
are related to a known clinical diagnosis, migraine 
headaches, and there is no competent evidence linking the 
veteran's migraine headaches to her period of military 
service or any event therein.




CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue 
syndrome/fatigue, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2007).

2.  The criteria for service connection for sinus and ear 
bleeding, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).

3.  The criteria for service connection for headaches, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In addition, upon receipt of an application for a service 
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Here, the VCAA duty to notify was satisfied on the various 
issues on appeal by way of letters sent to the appellant in 
January and September 2004 and August 2007 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to VA.  
Although notice of some of the requirements was not provided 
before the initial adjudication of the claims, VA cured any 
failure in this regard by providing the notice required and 
then readjudicating the claims.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).
VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As will 
be further explained herein, the available service treatment 
records have been obtained following attempts from several 
sources to retrieve them; however, it is not clear whether 
these are entirely complete and a formal finding of 
unavailability was made in this case.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With 
respect to the third factor, the types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the veteran was afforded a VA compensation 
examination in 2005, as well as other evaluations conducted 
in conjunction with VA treatment.  In addition, the RO has 
obtained VA outpatient treatment records and private 
treatment records.  The veteran was afforded a Board hearing 
before the undersigned VLJ in January 2008, at which time the 
veteran appeared with her representative and set forth her 
contentions and testimony.  At the hearing, the undersigned 
VLJ agreed to leave open the record for a 30 day period to 
allow for the submission of additional evidence and the 
veteran provided additional evidence during that period which 
was accompanied by a waiver.  The Board finds that all 
necessary development has been accomplished as to the claims 
being decided, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran filed original service connection claims for 
headaches, cramps, PTSD, fatigue and hepatitis C in August 
2002.  The DD Form 214 shows that her military specialties 
were as a quartermaster and in chemical equipment repair.  
Available service treatment records (STRs) include an April 
1990 enlistment examination report showing no abnormalities 
but reflecting that the veteran had tattoos on the left 
shoulder and left forearm.   

VA records dated during 2002 include a May entry reflecting 
that the veteran complained of a history of headaches for the 
past 10 years, worse recently, assessed as migraine 
headaches.  A mental health record dated in May 2002 
indicated that the veteran was experiencing symptoms of 
depression, anxiety and headaches accompanied with dried 
blood in the ears and nose.  Her symptoms were assessed as 
ineffective coping related to depressed mood, anxiety and 
physical health defects.  An entry dated in July 2002 
reflects that testing for hepatitis C antibody was confirmed 
positive.  An August 2002 entry documents that a CT scan of 
the brain was normal.  A September 2002 entry indicates that 
the veteran called in with complaints of equilibrium problems 
and ear congestion.

VA records show that, in December 2002, the veteran had 
complaints of abdominal pain associated with menstruation, 
and it was noted that the veteran complained of fatigue due 
to Hepatitis C.  The veteran complained of tiredness and 
fatigue in April 2003.  In August 2003, she complained of 
muscle pain after receiving hepatitis C injections.  

A formal finding of unavailability of service medical records 
was made in August 2004.  That memorandum indicated that STRs 
had been sought from (1) NPRC in March 2003 with a negative 
response received in June 2003; (2) the Army Reserve 
Personnel Command (AR-PERSCOM) in June 2003 with a negative 
reply received in July 2003; and (3) the veteran herself, in 
January 2004, with no response having been received from her 
at that time.  In August 2004, the Adjutant General was 
contacted to obtain any available STRs and responded that no 
records were available.

A medical statement of Dr. S. B., dated in August 2004, 
indicated that the veteran had a history of recent treatment 
for Hepatitis C which resulted in severe debilitating side 
effects.  

VA records show that the veteran was evaluated in May 2004 at 
which time she was also being monitored for conditions 
including hepatitis C, major depressive disorder and ovarian 
cysts.  At that time the assessments included chronic 
fatigue, hepatitis C, major depression, chronic headaches 
since the 1990s, probable infertility of unknown cause and 
chronic constipation per the veteran's own report.  A 
September 2004 record includes additionally diagnosed 
conditions of PTSD and probable fibromyalgia, migraine 
headaches and chronic low back and neck pain.  

A VA general medical examination was conducted in February 
2005.  The veteran reported that prior to service she did not 
have any medical problems.  The veteran complained that since 
service, she has experienced the following symptoms: 
inability to make decisions; forgetfulness; pain and aching 
in the joints including the neck, arms and legs; muscle aches 
and pains; headaches; fatigue; dizziness; nausea; stomach 
burning with constipation and diarrhea; allergic rhinitis and 
sinus problems; and occasional bleeding in both ears, right 
greater than left, as well as nose bleeding.  

The following conditions were diagnosed upon VA examination 
conducted in 2005: history of chronic fatigue syndrome (CFS) 
with no clinical evidence of CFS; no evidence of fibromyalgia 
with laboratory testing which revealed a negative rheumatoid 
factor; a history of migraine headaches; and neck and 
shoulder pain mostly due to arthritis in the cervical spine 
and shoulders.  

A VA examination for mental disorders was also conducted in 
February 2005.  Recurrent major depression and PTSD, based on 
the reported stressors, were diagnosed.  Axis III diagnoses 
of hepatitis C and fibromyalgia were also made.  

Some STRs were added to the record in October 2005.  The 
record reflects that the veteran complained of female 
problems including discharge, burning and itching in October 
1990 and that she was also seen that month for complaints of 
burning pain in the stomach (2 month history) assessed as 
peptic ulcer disease (PUD).  An undated portion of a medical 
evaluation report indicates that the veteran was treated for 
a left breast infection while in Saudi Arabia and had 
problems described as a sinus infection.  On deployment 
medical evaluation, dated in August 1991, the veteran 
reported having back pain, cough or sinus infection, and 
stomach/bowel symptoms.

VA records include an entry, dated in July 2006, which 
reflects that the veteran had complaints of constipation and 
indigestion, headaches, and muscle aches.  The assessments 
included DDD (degenerative disc disease) of the cervical 
spine and facet arthrosis of the lumbar spine; hemorrhoids; 
migraine headaches; and various musculoskeletal aches and 
pains.  

Records from the Social Security Administration (SSA) were 
added to the file in 2007.  The veteran underwent an SSA 
disability evaluation in July 2003 at which time assessments 
of sciatica, hepatitis C on chemotherapy, and history of 
sexual insult x 2 with PTSD secondary to this, were made.  
The records include a September 2000 examination report of 
Dr. J. B., pertaining to job related injuries of the neck and 
hands which the veteran sustained in 1998 while employed by 
Homeland Security.  Impressions of status post-operative 
diskectomy at C4-5, and status post-operative bilateral 
carpal tunnel syndrome were made and the doctor opined that 
these injuries were job-related.  Cervical radiculitis was 
diagnosed in 1999 in conjunction with the veteran's 
complaints of neck pain, radiating shoulder and right arm 
pain following being beaten at work.  A private CT scan, done 
of the head in May 2002 in conjunction with the veteran's 
complaints of headaches, was normal.  In a decision rendered 
in September 2004 it was determined that the veteran was 
disabled for SSA purposes effective from July 2001 due to a 
primary diagnosis of chronic liver disease with cirrhosis 
with a secondary diagnosis of affective mood disorders.  The 
SSA decision referenced the veteran's credible testimony to 
the effect that she had frequent fatigue and nausea due to 
hepatitis and chemotherapy treatment.  

The veteran presented testimony at a travel Board hearing 
held in January 2008.  The veteran testified that her 
military specialties were as a quartermaster and in chemical 
equipment repair.  She indicated that she experienced fatigue 
in service and was treated for this thereafter.

A large amount of additional evidence was received by the 
Board in February 2008 for inclusion in the record, all of 
which (it appears) was accompanied by a waiver.  Some but not 
all of this evidence was duplicative of evidence already on 
file.  Newly presented evidence includes copies of the 
veteran's STRs and service personnel records, general medical 
information and articles, lay statements and a medical 
statement from Dr. S. B. dated in January 2008.  

Significantly, the submitted STRs included an August 1991 
separation examination report which was not previously on 
file and which showed that the veteran had no clinical 
abnormalities, but indicated that the veteran had been 
treated for dysplasia.  The veteran indicated that she had 
experienced symptoms of dizziness, ear/nose/throat trouble, 
chronic colds, sinus trouble, female problems, and recurrent 
back pain.  Entries, dated in October 1990, reflected 
treatment for an upper respiratory infection, low back pain 
and epigastric distress, and othes, dated in December 1990 
and January 1991, showed that the veteran had symptoms of 
coughing, headaches and nasal discharge in conjunction with a 
cold.  

Private healthcare records dated in 2007 reflect that the 
veteran's diagnosed conditions included cervicalgia, 
hepatitis C, liver fibrosis, neuropathy, fibromyalgia, 
asthma, and irritable bowel syndrome.  

Lay statements were also presented detailing the severity of 
the veteran's illness overall with demonstrated symptoms 
including: forgetfulness, mood swings, depression, lethargy, 
stress, fatigue and limited mobility.


Legal Analysis

The veteran's STRs may not be complete in this case, and 
wherea veteran's service treatment records are unavailable or 
incomplete, through no fault of the veteran, there is a 
"heightened duty" to assist the veteran in the development 
of the case.  See generally McCormick v. Gober, 14 Vet. App. 
39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The RO has, on several occasions and from several 
sources, requested the veteran's STRs and service personnel 
records and all available records have been obtained.  VA has 
no further duty to assist in this regard with regard to the 
claims being decided in this decision.  The veteran did 
provide additional evidence for the record in 2008 which was 
accompanied by a waiver and included STRs which were in her 
possession, including enlistment and separation examination 
reports.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  In order to establish direct 
service connection for a disorder, there must be (1) medical 
evidence of the current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Gutierrez v. Principi, 19 Vet. 
App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for (1) a 
Persian Gulf veteran who (2) exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; which (3) became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006); 38 C.F.R. § 3.317(a)(1); see also see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms.  Id.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470, 472 (2006).

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.

A "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

	A.  Chronic fatigue syndrome/fatigue

As demonstrated by the above evidence, the record here 
establishes complaints of fatigue over a period exceeding 6 
months.  Specifically, records and evaluations dated between 
2002 and 2005 document periodic complaints of fatigue.  The 
question remaining for consideration is whether such fatigue 
is attributable to an undiagnosed illness. 

Under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being 
a sign or symptom that may be a manifestation of an 
undiagnosed illness or medically unexplained chronic multi 
symptom illness.  It is also acknowledged that the Persian 
Gulf provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002, to enable service connection to be awarded for 
medically unexplained chronic multi-symptom illness such as 
chronic fatigue syndrome, that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  

However, in this case, the record does not contain a 
diagnosis of chronic fatigue syndrome.  In fact, when 
evaluated by a VA examiner in 2005, it was specifically 
determined that the veteran did not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  

The presumption under 38 C.F.R. § 3.317 only operates where 
the evidence demonstrates an undiagnosed illness, i.e., one 
that is not attributed to any known clinical diagnoses.  
Here, the greater weight of the evidence of record indicates 
that the veteran's fatigue is a manifestation of her service 
connected hepatitis and treatment therefore.  VA records show 
that in December 2002 the veteran had complaints of fatigue 
due to Hepatitis C.  Moreover and significantly, a September 
2004 decision of the SSA administration referenced hearing 
testimony provided by the veteran in which she reported 
having frequent fatigue and nausea due to hepatitis and 
chemotherapy treatment; that testimony was described as 
credible by the SSA judge reviewing the case.  In essence, 
since fatigue has been attributed to a known clinical 
diagnosis of hepatitis C, this precludes entitlement to 
service connection for fatigue as separate disorder on a 
presumptive basis under 38 C.F.R. § 3.317.

Moreover, although chronic fatigue was diagnosed in 2004, 
this condition does not stand independently as a clinically 
diagnosed condition which has been in any way etiologically 
linked to the veteran's period of service or any incident 
therein.  As explained, symptoms of fatigue have been linked 
to the veteran's diagnosis of hepatitis C to include 
treatment received and medications taken for that condition.  
Further, as previously mentioned, the criteria for a 
diagnosis of chronic fatigue syndrome were not found to be 
met upon VA examination of 2005.  Thus, the preponderance of 
the evidence is against the claim for service connection for 
chronic fatigue syndrome/fatigue and therefore, the benefit-
of-the-doubt does not apply, and the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

	B.  Sinus and Ear Bleeding

With respect to the claimed condition, described as sinus and 
ear bleeding, the record, particularly including the clinical 
evidence summarized above, contains no current clinical 
diagnosis of any disorder primarily manifested by bleeding of 
either the ears or nose.  When examined by VA in May 2002, 
the veteran gave an account of having headaches accompanied 
with dried blood in the ears and nose.  When evaluated in 
2005, she complained of occasional bleeding in both ears, 
right greater than left, as well as nose bleeding, but no 
such symptoms were reported to be present at that time.  The 
Board points out that neither ear or nose bleeds are 
specifically enumerated objective indications, i.e. signs or 
symptoms, of chronic disability that may be manifestations of 
undiagnosed illness or medically unexplained chronic 
multisymptom illness under 38 C.F.R. § 3.317(b).  

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim for sinus 
and ear bleeding was filed in 2004; a clinical diagnosis of a 
disorder primarily manifested by sinus and ear bleeding was 
not of record at that time (resolved or unresolved) nor at 
any time subsequently since the claim has been pending. 

Moreover, there has been no competent clinical evidence 
presented which establishes that the veteran's claimed 
subjective symptoms of nose and/or ear bleeding are related 
to the veteran's period of service or are representative of 
symptoms of an undiagnosed illness related to Gulf War 
service.  Accordingly, service connection must be denied for 
a condition claimed as nose and/or ear bleeding.

	C.  Headaches

Post-service complaints of headaches are documented on 
several occasions in medical records and evaluation reports 
dated between 2002 and 2006, and diagnoses of migraine 
headaches were made in both 2002 and 2006.  As there is a 
diagnosis of a known clinical entity responsible for the 
veteran's headaches, there is no basis for concluding that 
the veteran's headaches are a medical indicator of 
undiagnosed illness resulting from her service in the 
Southwest Asia Theater of Operations.

The veteran has at various times reported that her headaches 
started in approximately 1990 or 1991, during her period of 
service, to include Gulf war service.  STRs document a 
complaint of headaches by the veteran in January 1991 in 
conjunction with a cold, but there is no indication of any 
chronic headache problem documented on the August 1991 
separation examination report.   
Thereafter, it was not until about a decade later (2002) that 
migraine headaches were initially clinically diagnosed.  
While there is a showing of current disability, represented 
by a diagnosis of migraine headaches, the existence of 
chronic disablement relating thereto is not shown in service 
or for several years after the veteran's discharge from 
service in 1991.  Likewise, the record does not contain 
competent evidence of a nexus between the veteran's currently 
diagnosed headaches and her period of military service, 
including any incident therein.

With respect to the veteran's statements regarding chronicity 
and recurrence of headaches since service, she is considered 
competent to report what comes to her through her senses, 
such as headaches.  The Board notes that, in Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit Court determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is an issue of fact.

The veteran's headaches have been diagnosed as migraine in 
nature.  In the Board's judgment, migraine headaches or 
migraine syndrome is a specifically defined condition which 
is not the type of disability that can be diagnosed by a 
layman.  Jandreau, supra.  Simply put, the veteran does not 
have the training or expertise to provide a competent opinion 
regarding diagnosis or diagnosed headache disorder.  
Moreover, as previously mentioned, also lacking here is 
competent evidence etiologically linking currently diagnosed 
migraine headaches to service.  However, given that there was 
no evidence of complaints of a headache disorder in service, 
the Board concludes that there is no further duty to assist 
the veteran in this regard.  38 C.F.R. § 3.159(c)(4)(i); 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed.Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an inservice event, injury, 
or disease).  That being the case, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for headaches, to include as due to an 
undiagnosed illness and denial of the claim is in order.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.117.  


ORDER

Service connection for chronic fatigue syndrome/fatigue, 
including as due to an undiagnosed illness, is denied.

Service connection for sinus and ear bleeding, including as 
due to an undiagnosed illness, is denied

Service connection for headaches, including as due to an 
undiagnosed illness, is denied.


REMAND

Remand for the conduct of additional development is needed as 
to each of the issues remaining on appeal.  38 C.F.R. § 19.9 
(2007).  The claims of entitlement to service connection for 
PTSD and hepatitis C, and entitlement to service connection 
for cramping, bowel trouble, fibromyalgia and 
dizziness/nausea, the latter all claimed as due to an 
undiagnosed illness, must be remanded prior to appellate 
consideration by the Board.  

The veteran's complete STRs may not be of record, although 
some STRs were obtained from the veteran herself.  Her 
complete STRs could not be obtained through official sources.  
Accordingly, VA has a heightened duty to assist a veteran in 
developing her claims when records have been lost or 
destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); 
see also Russo v. Brown, 9 Vet. App. 46, 50-51 (1996); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Based upon its review 
of the veteran's claims folder, the Board finds there is a 
further duty to assist the veteran with regard to the 
remaining claims in this appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

	PTSD

The claim for service connection for PTSD in this case is 
based primarily on the theory of personal assault in service.  
There is an enhanced duty to assist the veteran with the 
development of her claim for service connection for PTSD as a 
result of a personal assault.  Specifically, the RO must 
consider all of the special provisions of VA Adjudication 
Procedure Manual M21-1MR (M21-1MR), Part IV, regarding 
personal assault.  M21-1MR notes that personal assault is an 
event of human design that threatens or inflicts harm.  
Examples of this are rape, physical assault, domestic 
battering, robbery, mugging, stalking, and harassment.  M21-
1MR, Part IV, Subpart ii, 1.D.17.a.  M21-1MR identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 
1.D.17.g.

When there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include a request to be transferred to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) 
(2007); see Patton v. West, 12 Vet. App. 272 (1999) (holding 
that certain special M21 manual evidentiary procedures apply 
in post-traumatic stress disorder personal assault cases).  
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See 67 Fed. 
Reg. 10330-10332 (March 7, 2002).  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2007).

In this case, the veteran was not provided with a notice 
letter advising her of VA's special evidentiary development 
procedures, including the provisions of 38 C.F.R. 
§ 3.304(f)(3).  In this regard, the record contains a letter 
dated in September 2002 which indicated what the evidence 
must show to establish a claim for service connection for 
PTSD.  At that time, the veteran was issued a PTSD personal-
assault letter and questionnaire, but neither the letter nor 
the questionnaire specifically advised her of the alternative 
sources of evidence that may be submitted to corroborate her 
claim of the alleged in-service stressor.  See M21-1MR, Part 
IV, Subpart ii, 1.D.17.g.

The veteran provided information pertaining to her PTSD claim 
on a form dated in November 2002.  The veteran reported the 
date of her reported stressors was approximately February 
1991 while serving with the 304th Combat Support 736 S & S 
Bn. in Saudi Arabia.  She described her alleged stressors as 
scud missle alarms, fear of chemical fall out, and fear of a 
captain.  There was no mention of assault on that form. 

A VA examination for mental disorders was conducted in 
February 2005 at which time, the veteran reported that she 
was raped twice during military training, unreported in both 
instances.  She described a stressor in which service people 
in her unit went after Bedouins in Saudi Arabia with a 
baseball bat, but that she could not provide more details 
because she turned her head and was unable to watch this 
incident.  She also reported having problems with her 
captain.  She also reported being raped in 1996, apparently 
unrelated to military service.  Recurrent major depression 
and PTSD, the latter based on the reported stressors, were 
diagnosed at that time.  

Essentially, to this point, the veteran's reported stressors 
have been fairly vague, lacking specific details such as the 
dates, locations and persons involved or who could 
corroborate the reported stressors.  See M21-1MR, Part 
IV.ii.1.D.14.d.  (noting that claimants must provide, at a 
minimum, a stressor that can be documented, the location 
where the incident took place, the approximate date (within a 
two-month period of time) of the incident, and the unit of 
assignment at the time the stressful event occurred).  The 
record indicates that the RO has denied the PTSD claim, at 
least in part, because of having found the evidence and 
information of record inadequate and/or insufficiently 
detailed to verify and establish any of the veteran's alleged 
stressors.  See VBA's Adjudication Procedure Manual, M21-1MR 
(hereinafter "M21- 1MR"), Part IV.ii.1.D.15.a (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented).

In view of the above, the Board believes that further 
development and clarification of both the claimed stressors 
and the basis for a medical diagnosis of PTSD are necessary 
before the Board may properly proceed with appellate review.  

	Hepatitis C

The veteran seeks service connection for hepatitis C, which 
appears to have been initially diagnosed in 2002.  She has 
maintained that the condition was transmitted to her during 
her period of active service as a result of immunization with 
an airgun injector or as a result of dental work which she 
underwent in service.  

The veteran completed a hepatitis questionnaire form in 
October 2004.  She reported that she had never used 
intravenous drugs, used intranasal cocaine, had hemodialysis 
or engaged in high-risk sexual activity.  She reported that 
she did have tattoos or body piercings and had shared 
toothbrushes or razor blades during service.  She also noted 
that she had never had a blood transfusion and had never been 
exposed to contaminated blood or fluids.  

The file includes a 2008 statement of Dr. S. B. which 
indicated that he had been treating the veteran for 5 years 
and mentioned that she had an extensive medical history.  He 
opined that in reviewing her risk factors for hepatitis C, 
the most likely culprit was exposure during her military 
career, noting that the veteran had never used IV drugs, had 
a blood transfusion, or had contact with another known 
carrier.  

However, a record dated in October 2002 indicates that the 
veteran acknowledged that she used drugs as a teenager and 
had tattoos.  In addition, when examined by VA in 2005 the 
veteran reported that she had used IV drugs as a teenager, 
and had tattoos and at least one piercing.  Available STRs 
reflect that she had at least one tattoo which was evident 
upon enlistment in 1990.   

Accordingly, based on a review of the evidence of record at 
this time, the etiology of the veteran's Hepatitis C is 
uncertain.  Accordingly, the Board finds that a VA medical 
examination and opinion is necessary to address the veteran's 
full history and provide an opinion regarding the onset and 
etiology of the currently diagnosed hepatitis C.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that 
VA must provide a VA medical examination when there is 
competent evidence of a current disability and an indication 
that the disability may be associated with service).  

	Cramping

Further development is likewise needed regarding the 
veteran's claim for service connection for female/menstrual 
problems to include cramping, claimed as due to undiagnosed 
illness.  

STRs added to the record in October 2005 include an entry 
dated in October 1990 at which time the veteran complained of 
female problems including discharge, burning and itching.  
The file contains a private pelvic sonogram report dated in 
January 2002 which was ordered in conjunction with the 
veteran's complaints of right lower pelvic pain.  It was 
noted that the veteran had a normal period with heavy 
cramping and bleeding.  The sonogram revealed that the uterus 
and ovaries were normal in size and shape and that no cystic 
or solid masses were seen.  VA records show that in December 
2002 the veteran had complaints of abdominal pain associated 
with menstruation.  In February 2003, the veteran gave a 
history of painful menses with bad cramping, assessed as 
possibly related to endometriosis.  A record shows that the 
veteran was evaluated in May 2004 at which time she was also 
being monitored for conditions including ovarian cysts.

In essence, the need for further medical evaluation by VA is 
evident in order to ascertain more fully the relationship 
between gynecological abnormalities such as menstrual 
cramping and ovarian cysts and service, to include inquiry as 
to whether any of her symptoms may represent any 
manifestation(s) of undiagnosed illness attributable to Gulf 
War service.  

	Bowel Disorder

The veteran's STRs include an entry dated in October 1990 
showing that she had complaints of a 2 month history of 
burning stomach pain which was assessed as peptic ulcer 
disease.  

Post-service, VA records reflect that the veteran was treated 
for burning stomach pain in May 2004.  She underwent a 
colonoscopy in November 2005 in conjunction with symptoms of 
constipation and rectal bleeding which revealed external 
hemorrhoids.  Private healthcare records dated in 2007 
reflect that the veteran's diagnosed conditions included 
irritable bowel syndrome (IBS), however no clinical findings 
accompanied that recorded diagnosis.  

Based on the aforementioned evidence, an examination is 
warranted in connection with the veteran's claimed bowel 
condition.  Further, because a diagnosis of IBS is documented 
in a private medical report, clarification/verification of 
the diagnosis is important in light of the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as IBS is listed as a 
medically unexplained chronic multi-symptom illness, which is 
a qualifying chronic disability for the purposes of section 
3.317.  Additionally, gastrointestinal signs or symptoms can 
be objective indications of a chronic disability associated 
with undiagnosed illness.  In view of the foregoing, the 
Board concludes that a VA examination and clinical opinion is 
warranted to determine the nature and etiology of any bowel 
disorder as related to service, to include as due to an 
undiagnosed illness.

	Fibromyalgia

Notice is also taken that there is a need for further medical 
input regarding the veteran's claim for fibromyalgia.  

The evidence currently on file contains conflicting 
information regarding whether this condition is currently 
manifested.  In this regard, the file contains a medical 
statement of Dr. S. B. dated in August 2004 at which time he 
indicated that the veteran had basic symptoms of 
fibromyalgia.  However, upon VA examination conducted in 2005 
the examiner concluded that there was no evidence of 
fibromyalgia with laboratory testing which revealed a 
negative rheumatoid factor.  Thereafter, private healthcare 
records dated in 2007 reflect that the veteran's diagnosed 
conditions included fibromyalgia.  

Based on the foregoing ambiguities, it is determined that the 
veteran must be afforded a medical examination to assess more 
fully her complaints of joint and muscle pain, their 
etiology, and whether they support a diagnosis of 
fibromyalgia or are otherwise indicative of manifestations of 
undiagnosed illness (aside from fibromyalgia) or part and 
parcel of one or more known diagnoses which may have an 
etiological relationship to service.  38 U.S.C.A. § 5107A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).

	Dizziness and Nausea

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with her claims for 
service connection for dizziness and nausea, to include as 
due to undiagnosed illness.  

The file contains an August 1991 separation examination 
report on which the veteran indicated that she experienced 
symptoms of dizziness.  A December 2002 VA record documents 
the veteran's complaints of nausea possibly due to taking 
Zoloft or another medication.  Upon VA general medical 
examination conducted in February 2005, the veteran's 
complaints included dizziness and nausea, for which no 
diagnosis was made.  An October 2005 record reflects that the 
veteran reported feeling dizzy and nauseous all the time.  

Essentially, again, the need for a medical evaluation by VA 
is evident in order to ascertain more fully the relationship 
between the veteran's documented complaints of dizziness and 
nausea and service, to include inquiry as to whether any of 
her symptoms may represent any manifestation(s) of 
undiagnosed illness attributable to Gulf War service or are 
otherwise related to service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must provide the veteran a 
proper notice letter. The letter must 
comply with the special provisions of VA 
Adjudication Procedure Manual M21-1MR, 
Part IV, regarding personal assault, 
including notification of the alternative 
sources of evidence the veteran may submit 
or evidence of behavioral changes that may 
support her claim.  38 C.F.R. § 
3.304(f)(3).

2.  To the extent that the veteran 
indicates the existence of any alternative 
sources of evidence in conjunction with 
the veteran's PTSD claim, or the RO/AMC 
determines that such sources may exist, 
the RO/AMC should request any potentially 
relevant documents from the appropriate 
source(s).

3.  The RO should contact the veteran and 
offer her the opportunity to provide any 
additional information she can remember 
regarding her claimed stressors, as well 
as inform her of the importance of 
providing as much detail as possible.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, including the 
approximate date of the event.

4.  With the above information, the RO 
should undertake any and all further 
development action indicated by the 
evidence of record concerning the 
veteran's claim for service connection for 
PTSD.  The RO should review the file and 
attempt to verify the veteran's alleged 
in-service stressors contacting the 
appropriate agency/sources in an attempt 
to obtain any available incident reports 
regarding the alleged stressors.  If 
necessary, the RO may also submit any 
evidence that it receives to an 
appropriate medical or mental health 
professional for an opinion as to whether 
it indicates that a personal assault 
occurred in service.

5.  The RO should then make a 
determination as to whether there is any 
credible supporting evidence that the 
veteran was assaulted during active 
service or indicating that any of her 
other reported stressors have been 
verified.  A statement of the RO's 
determination should be placed into the 
claims file.  If no stressor has been 
verified, the RO should so state in its 
report.

6.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed, but should include 
psychological testing including PTSD sub 
scales.

Regarding the claim for service connection 
for PTSD, the examiner should only be 
asked to comment on the disorder if a 
stressor is verified.  The RO should 
provide the examiner with a summary of any 
verified in-service stressors, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure to 
an in-service stressor has resulted in 
current PTSD symptoms.  The examiner 
should also determine whether the 
diagnostic criteria to support a diagnosis 
of PTSD have been satisfied.  If the PTSD 
diagnosis is appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the verified in-service stressors.

If it is determined that the veteran has a 
current psychiatric disorder in addition 
to or other than PTSD, the examiner should 
indicate whether it is at least as likely 
as not that the disorder is causally or 
etiologically related to her military 
service. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each disability 
be viewed in relation to its history, 
pursuant to 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

7.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the etiology of her currently 
manifested Hepatitis C.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
The examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that the veteran's current 
Hepatitis C is causally related to her 
active service from July 1990 to September 
1991 (to include Gulf war service from 
February to August 1991), or any incident 
therein, including receiving an 
immunization with an airgun, sharing 
razors or toothbrushes, or as a result of 
dental work performed in service.  

8.  The RO/AMC should also arrange for the 
veteran to undergo examinations to 
evaluate her claimed cramping/menstrual 
problems.

The veteran should be fully evaluated from 
a gynecological standpoint.  Such 
examinations should include detailed 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical status evaluation 
to include any and all diagnostic testing 
deemed necessary.  All applicable 
diagnoses should be specified.  The claims 
folder should be provided for the examiner 
for use in the study of this case and the 
report should indicate whether the claims 
folder was in fact made available and 
reviewed.

The examiner is requested to provide 
medical opinions, each with a supporting 
rationale, as to the following:

(a) Whether it is at least as likely as 
not (50 percent or greater degree of 
probability) that any gynecological 
disorder, claimed as cramping, that is 
currently present began during service or 
is otherwise linked any incident or 
finding recorded during service, to 
include the gynecological problems shown 
in service medical records?

(b) Does the veteran exhibit objective 
indications of chronic disability 
involving menstrual problems resulting 
from an undiagnosed illness, which is 
defined as an illness or combination of 
illnesses manifested by one or more signs 
or symptoms and/or objective indications 
of a gynecological illness by history, 
physical examination, and laboratory 
tests, which cannot be attributed to any 
known clinical diagnosis?

9.  Schedule the veteran for examination 
to determine the nature and etiology of 
any disability with respect to her claim 
of service connection for fibromyalgia, 
claimed as resulting from an undiagnosed 
illness.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by the examiner designated to examine the 
veteran.  All necessary tests and studies 
should be conducted and a complete history 
should be taken.  The examiner should 
first determine whether the veteran meets 
the criteria for a diagnosis of 
fibromyalgia.

Based on a review of all medical 
documentation and history on file, 
including the STRs, the examiner(s) should 
provide a well- reasoned opinion 
consistent with sound medical judgment, as 
to the medical probabilities that the 
veteran now has signs or symptoms, to 
include joint pain and muscle pain that 
are associated with a primary diagnosis 
(including the possibility of 
fibromyalgia, as claimed).  If a diagnosed 
illness is found (even if not assessed as 
fibromyalgia), the examiner(s) should 
provide an opinion as to the medical 
probabilities that the diagnosed illness 
is related to the veteran's active 
military service.  If any signs or 
symptoms, such as joint pain or muscle 
pain cannot be attributed to a known 
diagnosis, the examiner(s) should so 
specify and provide an opinion as to the 
medical probabilities that the condition 
is attributed to an undiagnosed illness.
All examination results, along with the 
complete rationale for the opinion 
provided, to include citation to pertinent 
evidence of record and/or medical 
authority, as appropriate, should be set 
forth.

10.  The veteran should also be afforded a 
VA examination by the appropriate 
specialist, preferably one experienced in 
the diagnosis and treatment of undiagnosed 
illnesses and also with professional 
understanding of bowel disorders.

The examiner should determine whether the 
veteran has chronic disability(ies) 
manifested by a bowel disorder, and if so, 
whether such disability is consistent with 
a clinical diagnosis of irritable bowel 
syndrome (IBS) or gastroesophageal reflux 
disease (GERD) or some other bowel disease 
of known diagnosis, or is due to 
undiagnosed illness.

If any signs or symptoms related to the 
claimed bowel disorder cannot be 
attributed to a known diagnosis, the 
examiner should so specify and provide an 
opinion as to the medical probabilities 
that the condition is attributed to an 
undiagnosed illness.

If any symptoms of the veteran's claimed 
bowel disorder are attributed to a known 
clinical diagnosis, the examiner should 
opine whether it is at least as likely as 
not that the disability was incurred 
during service or is otherwise related to 
service.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.

11.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any dizziness and nausea that 
may be present, claimed as resulting from 
an undiagnosed illness.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed and if possible a diagnosis 
should be rendered in conjunction with the 
veteran's claimed manifestations.  The 
examiner is requested to review all 
pertinent records associated with the 
claims files.  The examiner should 
indicate whether it is at least as likely 
as not that the veteran currently has 
dizziness and/or nausea that is causally 
or etiologically related to her military 
service.  

If signs or symptoms, claimed as dizziness 
and nausea, cannot be attributed to a 
known diagnosis, the examiner should so 
specify and provide an opinion as to the 
medical probabilities that the condition 
is attributed to an undiagnosed illness.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each disability 
be viewed in relation to its history 
pursuant to 38 C.F.R. § 4.1 (2007), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

*** All examiners are advised that 
objective indications of chronic 
disability include both "signs" in the 
medical sense of objective evidence 
perceptible to an examining physician, and 
other, non-medical indicators that are 
capable of independent verification.  
Disabilities that have existed for at 
least six months and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a six-month 
period will be considered "chronic."

The examiners are further advised that 
that the term "as likely as not" does 
not mean within the realm of possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion as it is 
to find against it.

12.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If a report is deficient in 
any manner, it should be returned to the 
examiner.  The veteran should also be 
advised that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his claims.  
See 38 C.F.R. § 3.655 (2007).

13.  Lastly, the AMC/RO should, following 
its completion of any further development 
it deems necessary, readjudicate the 
veteran's claims.  Such adjudications 
should be undertaken on the basis of all 
of the evidence of record, including but 
not limited to the evidence submitted by 
the veteran in February 2008, and all 
governing legal authority.

If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be provided with a supplemental 
statement of the case, which should 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence, 
including but not limited to the evidence 
submitted by the veteran in February 2008, 
and applicable law and regulations.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


